Title: From George Washington to Nathanael Greene, 4 September 1781
From: Washington, George
To: Greene, Nathanael


                  
                     Dear Sir
                     Philadelphia 4th Septemr 1781
                  
                  Two Days ago, I received your Favors of the 6th & 7th of August by Colo. Morris: As he does not return imediately, & as I have a favorable Opportunity of writing by a Gentleman, who is recomended by Mr Bee, I will give you a Sketch of our Proceedings, Circumstances & Prospects, without entering into a Detail of Affairs, which however, I will not fail to communicate, as soon as Matters have ripened a little more, thro Colo. Morris, or some other confidential Person.
                  In the first Place, I have to inform you that the Plan of Operations for the Campaign is totally changed—this was occasioned by a Variety of concurring Circumstances, two only of which it is necessary to mention Vizt The Arrival of a Reinforcement of more than 2000 Germans at N. York—& a certain Information that the Count D. Grasse, would make his first Approach in the Chesapeak & commence his Operations against the Enemy in Virginia, and that he could not continue a long Time on the Coast—no Alternative being then left—It was determined to improve the naval Assistance of our Allies in that Quarter to the best Advantage—For that purpose I am thus far advanced on my March with the whole of the french Army, a Detatchment of more than 2000 American Infantry, a Regiment of Artillery & such Apparatus for a Seige as we have been able to comand.
                  While these things were in Agitation, & the Enemy wholly unacquainted with our real Designs (our Army being then in Motion towards Staten Island, with the professed Intention & universal Belief of co-operating with the french fleet which was reported by us, to be hourly expected) a British fleet of 13 Ships of the Line, under Admiral Hood arrived on the 29th ulto at Sandy Hook, from the West Indies, and two Days after sailed (it is reported steering Southerly) in Conjunction with 7 Ships of the Line which lay at the Hook previous to their Arrival—A little before this Time, viz. on the 24th of Augt—Count de Barras sailed with his Squadron from Rhode Island, to form a Junction with the Count de Grasse in the Chesapeak—as the latter was expected from his own Account, to be certainly there by the Time the former left Rhode Island—Nothing has since been heard of either of the Fleets—From the Circumstances related, you will readily conceive that the present Time is as interesting & anxious a Moment, as I have ever experienced—We will hope however, for the most propitious Issue of our united Exertions.
                  Among the many Contingencies which may take place—should the french Fleet form a Junction, their Superiority will be decided—should the Count de Grasse only fall in with the English Fleet, it will probably be a fortunate Event, as his is stronger than the British by at least 5 ships—should either of the French fleets get possession of the River, & cutt off the Retreat of Cornwallis by Water, he must in all probability, be forced to surrender, unless he should make his Escape by Land—against which Event I have repeatedly written to the Marquis to take every possible precaution, and to advise you (should the attempt be made) to take such further Measures as you shall think proper on the Occasion.
                  I shall set out Tomorrow for the Head of Elk, & shall expedite the movements of the Troops, Ordnance, & Stores as much as possible, that not a Moment may be lost, when the fortunate, long wished for Period arrives.
                  Altho the Land Force which is expected in the fleet, will not, by my Information, amount to more than 3000 Men, yet if Heaven smiles upon us, our united Strength, will be equal to the Attainment of some very important Objects, before the Close of the Campaign—I will thank you for every Information & Advice which may be interesting in our Circumstances—and hope that a mutual confidential Intercourse, may be facilitated, by diminishing the Distance & Hazard of Interception, which have so much interrupted our Correspondence.  I am With the highest Regard & Esteem My Dear Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               